Citation Nr: 1746392	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-14 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right hip strain/hamstring insertion.

2.  Entitlement to service connection for a respiratory disability, to include as secondary to the service-connected sinusitis, allergic rhinitis, calcified nodules of the lungs, and obstructive sleep apnea. 

3.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), including insomnia and a depressive disorder, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a bilateral neurological disorder of the lower extremities, to include as secondary to service-connected lumbar and left hip and thigh disabilities.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from October 1982 to March 1983 and from September 1989 to January 2011. 

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015, the Veteran testified at a videoconference hearing before a Veterans Law Judge, but the transcript of that hearing is unavailable.  The Veteran was afforded another opportunity for a hearing.  38 C.F.R. § 20.717 (2016).  In March 2017, the Veteran testified at a hearing held in Washington, DC, before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the electronic record.

In a September 2011 rating decision, a RO denied entitlement to service connection for posttraumatic stress disorder (PTSD) and insomnia.  The Veteran only filed a notice of disagreement with the denial of entitlement to service connection for insomnia.  Therefore, the denial of entitlement to service connection for P TSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  At the March 2017 hearing, the Veteran's representative raised the issue of entitlement to service connection for a depressive disorder as secondary to service-connected disabilities.  March 2017 hearing transcript, page 30.  Given the prior decision regarding PTSD and the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue on appeal pertaining to insomnia is entitlement to service connection for an acquired psychiatric disorder other than PTSD, including insomnia and a depressive disorder, to include as secondary to service-connected disabilities.  

At the March 2017 hearing, the issue pertaining to the left thigh neuritis was expanded to entitlement to service connection for a bilateral neurological disorder of the lower extremities, to include as secondary to service-connected lumbar and left hip and thigh disabilities.
 
A December 2013 VA examination report reflects diagnoses of calcified nodules on the lungs and bronchiectasis.  In a January 2014 rating decision, the RO granted service connection for calcified nodules of the lungs.  Service connection is also in effect for sinusitis, allergic rhinitis, and sleep apnea.  Thus, the issue before the Board pertains to a respiratory disorder other than sinusitis, allergic rhinitis, calcified nodules of the lungs, and sleep apnea.  At the March 2017 hearing, the Veteran testified that his current respiratory disorder may be aggravated by his service-connected allergic rhinitis and sinusitis.  March 2017 hearing transcript, page 7.  Pursuant to Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the Board will also consider whether the respiratory disorder is secondary to the service-connected sleep apnea and calcified nodules of the lungs.  Therefore, the issue before the Board is entitlement to service connection for a respiratory disability, to include as secondary to the service-connected sinusitis, allergic rhinitis, calcified nodules of the lungs, and obstructive sleep apnea.

In light of the above, the issues are as stated on the first page of this decision.

All issues except entitlement to service connection for right hip strain/hamstring insertion are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On March 30, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal of entitlement to service connection for right hip strain/hamstring insertion is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of entitlement to service connection for right hip strain/hamstring insertion by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his/her authorized representative, has withdrawn the appeal of entitlement to service connection for right hip strain/hamstring insertion and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for right hip strain/hamstring insertion and it is dismissed.





ORDER

The appeal of entitlement to service connection for right hip strain/hamstring insertion is dismissed.


REMAND

A current VA examination is required to determine whether the current respiratory disorder is related to active service or service-connected disabilities.

A current VA examination is warranted to determine whether the Veteran has a bilateral neurological disorder of the lower extremities and whether it is related to active service or service-connected disabilities.

A current VA examination is necessary to determine whether the Veteran has a psychiatric disorder and whether it is related to active service or service-connected disabilities.

The AOJ has not attempted to obtain the Veteran's service treatment records from his first period of active service in the Air Force.  The AOJ should attempt to obtain these records.

As the Board is considering a secondary service connection theory of entitlement, the Veteran must be been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by him, and notice of what part VA will attempt to obtain.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by him, and notice of what part VA will attempt to obtain.  

2.  Ask the Veteran to identify all treatment for his respiratory disorder, psychiatric disorder, and neurological disorder of the lower extremities, and obtain any identified records.  Regardless of the Veteran's response, obtain all records from the Central Texas Veterans Health Care System from July 2017 to the present.

3.  Attempt to obtain the Veteran's service treatment records from his period of active service from October 1982 to March 1983 in the Air Force.

4.  After the development in 1 thru 3 is completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and nature of the respiratory disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a)  For any current respiratory disorder other than sinusitis, allergic rhinitis, calcified nodules of the lungs, and obstructive sleep apnea, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the disorder is related to service.

b)  The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) any current respiratory disorder was (1) caused by or (2) aggravated by the service-connected sinusitis, allergic rhinitis, calcified nodules of the lungs, or obstructive sleep apnea.

If the medical provider finds that a current respiratory disorder was aggravated by the sinusitis, allergic rhinitis, calcified nodules of the lungs, or obstructive sleep apnea, then the examiner should quantify the degree of aggravation.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

5.  After the development in 1 thru 3 is completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and nature of any neurological disorder of the lower extremities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a)  For any current neurological disorder of either lower extremity, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the disorder is related to service, to include in-service treatment for left thigh neuritis.

b)  The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) any current neurological disorder of either lower extremity was (1) caused by or (2) aggravated by the service-connected lumbar spine disorder or left hip and thigh disorder.

If the medical provider finds that a current left knee disorder was aggravated by the lumbar spine disorder or left hip and thigh disorder, then the examiner should quantify the degree of aggravation.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

6.  After the development in 1 thru 3 is completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and nature of any acquired psychiatric disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a)  The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the Veteran has a sleep disorder that is a separate disorder from his service-connected obstructive sleep apnea.

b)  For any current psychiatric disorder to include any current sleep disorder, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the disorder is related to service.

c)  The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) any current psychiatric disorder, to include any current sleep disorder, was (1) caused by or (2) aggravated by the service-connected obstructive sleep apnea, calcified nodules of the lungs, postoperative residuals of thyroid cancer, the cervical spine disorder, left shoulder sprain, right wrist tendonitis and strain, left long finger fracture, lumbar spine disability, left hip and thigh disability, sinusitis, allergic rhinitis, hypertension, lumbar lipoma and thyroidectomy scars, bilateral hand tremors, or tinnitus.

If the medical provider finds that a current acquired psychiatric disorder was aggravated by obstructive sleep apnea, calcified nodules of the lungs, postoperative residuals of thyroid cancer, the cervical spine disorder, left shoulder sprain, right wrist tendonitis and strain, left long finger fracture, lumbar spine disability, left hip and thigh disability, sinusitis, allergic rhinitis, hypertension, lumbar lipoma and thyroidectomy scars, bilateral hand tremors, or tinnitus, then the examiner should quantify the degree of aggravation.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

7.  After completing the above actions, the AOJ should readjudicate the Veteran's claims with consideration of all evidence of record.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


